HAZEL, District Judge.
The articles in question consist of wood 'strips joined or sewn together and known in trade as splash mats or screens. They were correctly assessed for duty by the collector at 35 per cent, ád valorem as manufactures of wood, under paragraph 208 of the act of July 24, 1897, c. 11, § 1, Schedule D, 30 Stat. 168 [U. S. Comp. St. 1901, p. 1647], The articles are not paintings, as claimed by the importers, even though pictures or landscapes appear thereon. The testimony shows that the outlines of the pictures are first stenciled and then painted by hand; but the mats or screens are articles of utility, and the decorative or coloring feature is secondary. As a precedent for holding that the articles in fact are dutiable as “paintings” under paragraph 454 of said act, the importers cited United States v. China & Japan Trading Co., Limited, 58 Fed. 690, 7 C. C. A. 433. In that case the articles were wall decorations and were not “objects of utility.”
The decision of the board is affirmed.